Citation Nr: 0033279
Decision Date: 12/20/00	Archive Date: 02/02/01

Citation Nr: 0033279	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-29 849	)	DATE DEC 20, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
prostatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1968 to 
April 1971.  

This appeal arises from October 1996 and February 1997 rating 
actions of the No. Little Rock, Arkansas, regional office 
(RO) which denied a compensable evaluation for prostatitis.  
In December 1997, the RO increased the zero percent rating in 
effect for prostatitis to 10 percent. 

The issue of entitlement to an increased disability rating 
for the veteran's service-connected prostatitis was 
previously before the Board of Veterans' Appeals (Board) and 
was the subject of a July 20, 2000, decision.  In that 
determination, the Board denied the veteran's claim of 
entitlement to a disability rating greater than 10 percent 
for his service-connected prostatitis.  In August 2000, the 
veteran, through his representative, filed a motion for 
reconsideration of that denial.  In September 2000, the 
Acting Chairman of the Board ordered reconsideration of the 
Board's July 20, 2000, decision.  

Pursuant to the grant of the motion for reconsideration, the 
issue of entitlement to a disability evaluation greater than 
10 percent for prostatitis is again before the Board.  An 
expanded panel of the Board has been convened for the purpose 
of rendering a decision upon reconsideration of this claim.  
38 U.S.C.A. § 7103 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1000 (2000).  


FINDING OF FACT

The veteran's service-connected prostatitis is manifested by 
the need to urinate four times at night.  



CONCLUSION OF LAW

The criteria for a rating of 20 percent for prostatitis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  
4.115a, 4.115b, Diagnostic Code 7527 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The RO has assigned a 10 percent rating for prostatitis in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4, Diagnostic Code 
7527.  Diagnostic Code 7527 provides that disabilities of the 
prostate gland are rated as voiding dysfunction or urinary 
tract infection, which ever is predominant.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials, which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

When there is obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization, a 30 
percent evaluation warranted.  A 10 percent rating will be 
assigned where there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) Post void 
residuals greater than 150 cc., (2).  Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec), (3) 
Recurrent urinary tract infections secondary to obstruction, 
or (4) Stricture disease requiring periodic dilatation every 
2 to 3 months.  A noncompensable rating evaluation is 
appropriate where the obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year.

When the prostatitis is manifested by urinary tract infection 
with poor renal function, it will be rated as renal 
dysfunction.  When the prostatitis is manifested by 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management a rating of 30 
percent is provided.  When the prostatitis requires long-term 
drug therapy, with 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, a 10 percent 
evaluation is appropriate.  38 C.F.R. § 4.115a (2000).

A review of the service medical records shows that the 
veteran received treatment for prostatitis on several 
occasions.  In a November 1976 rating action, the RO granted 
service connection for prostatitis and assigned a 
noncompensable evaluation.  The noncompensable rating 
remained in effect until the current claim. 

The evidence shows that the veteran received treatment at a 
VA outpatient clinic during 1996 for several disorders, 
including his prostate disability  

A VA genitourinary examination was conducted in October 1996.  
At that time the veteran complained of urinary frequency, 
dysuria, occasional hematuria, low back pain, and pain with 
sex.  He also reported receiving antibiotics for prostate 
infections four or five times per year.  He indicated that he 
had received treatment from a private physician.  A rectal 
evaluation demonstrated that the veteran's prostate was 
slightly enlarged and moderately tender, that no masses were 
palpable, and that no urethral discharge was noted.  The 
examiner diagnosed chronic prostatitis.  

Additional VA medical records dated from October 1996 to 1999 
reflect periodic outpatient treatment for prostatitis.  

A hearing was held at the RO in September 1997.  At that time 
the veteran testified that he took medication consistently 
for his prostate disorder and that he experienced pain, 
itching, burning sensations, recurrent infections, and 
incontinence.  He stated that he had never worn an absorbent 
device and that he needed to a few times due to leakage.  He 
reported that he had never been hospitalized for treatment 
for his prostatitis.  He stated that he received outpatient 
treatment for this disorder varying from every two, three, or 
four months. 

A VA examination was conducted in April 1998.  The clinical 
history reflects that the veteran had recently been 
discharged from the local VA Genitourinary Clinic and that, 
at his last visit, he complained of dysuria as well as 
bladder outlet obstructions and was placed on medication.  
The examiner indicated that a February 1997 cystogram showed 
an almost occlusive prostate gland, which appeared to signify 
a hypotonic bladder.  The physician concluded that the 
veteran has a history of chronic non-bacterial prostatitis 
and that this disorder was a chronic process, which the 
veteran had for years with apparently minimal findings.  The 
physician diagnosed chronic prostatitis.  

VA outpatient treatment records reflect periodic treatment 
for prostatitis, including complaints of increased urinary 
frequency, burning sensations with urination, urinary 
hesitancy, and nocturia during 1998 and 1999.  

In April 1999 the veteran submitted copies of private medical 
record covering a period of treatment from during 1993 and 
1994 and July 1996.  These records show treatment for 
prostate problems during 1993 and 1994.  

A VA genitourinary examination was conducted in September 
1999.  At that time the veteran reported that he took 
medication for his prostate symptoms which included a 
sensation of incomplete emptying, frequency, intermittency, 
urgency, weak stream, straining to void, nocturia, and 
obstructive symptoms.  The veteran reported that he got up at 
least four times at night and urinated more frequently than 
every two hours during the day.  The veteran has declined an 
offer for prostate surgery, including a transurethral 
resection of his prostate versus transurethral incision of 
his prostate. 

The veteran's prostate was found to be benign on physical 
examination.  The examiner diagnosed lower urinary tract 
symptoms with probable etiology of benign prostatic 
hyperplasia and a history of chronic prostatitis with 
intermittent acute episodes relieved by antibiotic therapy. 

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, this evidence must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

The evidence shows that the veteran has been receiving 
intermittent treatment for his prostatitis.  During the 
September 1999 VA examination he reported nocturnal urinary 
frequency of at least four times per night.  As such, it is 
the Board's judgment that the criteria for a 20 percent 
rating for urinary frequency have been met.  38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code 7527.

However, the current evidence does not demonstrate that a 
rating in excess of 20 percent is warranted.  The recent VA 
examinations do not show that the prostatitis results in 
daytime voiding of an interval less than 1 hour, or awakening 
at night to void 5 or more times.  Such findings are 
necessary for the assignment of a 40 percent disability 
evaluation based upon urinary frequency.  Id.

Furthermore, the recent medical reports have not shown 
evidence of recurrent symptomatic infection requiring 
drainage or frequent hospitalization greater than two times 
per year or evidence of the need for continuous intensive 
management, which is needed for the grant of a 30 percent 
disability rating based upon urinary tract infection.  Id.  
The pertinent records have shown the need for only periodic 
outpatient treatment for prostatitis and no hospitalization.  

Moreover, the recent relevant medical records do not 
demonstrate evidence indicating the need to wear absorbent 
materials that must be changed two to four times per day, 
which is necessary for the assignment of a 40 percent 
disability rating based upon a voiding dysfunction.  Id.  
During the September 1997 hearing, the veteran testified that 
he has never worn an absorbent device but needed to only a 
few times due to leakage.

Recent legislation was passed to reaffrim and clarify the 
duty of the VA to assist claimants claiming VA benefits.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
RO has not had the opportunity to review the recent 
legislation in conjunction with the veteran's claim.  

In this regard, the evidence reflects that the veteran has 
submitted his private medical records and the RO has obtained 
the pertinent VA outpatient records.  Also, the veteran has 
undergone three VA compensation examinations during the 
appeal period.  The Board is satisfied that the criteria set 
forth in the recent legislation RO has been met.  As such, 
the Board does not find that the veteran has been prejudiced 
by this decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

A rating of 20 percent for prostatitis is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  



			
	H. N. SCHWARTZ	CONSTANCE B. TOBIAS
                Veterans Law Judge		        Veterans Law 
Judge
          Board of Veterans' Appeals		  Board of 
Veterans' Appeals



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



Citation Nr: 0018993	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating greater than 10 percent for 
prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1996, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to an 
increased rating for prostatitis.  The veteran subsequently 
perfected an appeal of that decision.

In an April 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's prostatitis is manifested by intermittent 
infections, some outlet obstruction for which he declines 
surgery, a smooth prostate on examinations for the past year, 
a normal urinary analysis for the past year, and complaints 
of incomplete emptying, urgency, weak stream, straining to 
void, waking up to urinate four times a night, and urinating 
more frequently than every two hours. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
prostatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his prostatitis is painful, 
constantly burns, causes swelling, frequency, and difficulty 
voiding, and requires daily medication for infections.  These 
contentions regarding the increase in severity of his 
prostatitis constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

Entitlement to service connection for prostatitis was 
originally granted in a November 1976 RO decision on the 
basis of medical records showing treatment for the disorder 
in service and in VA outpatient treatment records post-
service.  The RO assigned a noncompensable evaluation 
thereto, effective October 7, 1976.  The next decision on 
this disability was an October 1996 RO decision denying the 
veteran's claim of entitlement to an increased evaluation, 
from which the veteran perfected an appeal, and a February 
1997 decision confirming the denial of his claim.  In 
December 1997 the RO awarded the veteran an increase in the 
evaluation of his service-connected prostatitis to 10 
percent, effective September 11, 1996, the date his claim was 
received.  He maintained his disagreement with this assigned 
evaluation.

As noted above, the veteran contends that his chronic 
prostatitis has increased in severity and that a rating 
greater than 10 percent is warranted for this condition.  He 
testified at a September 1997 hearing before the RO that he 
had pain and burning into his legs and back, recurrent 
infections, incontinence without the need for an absorbent 
device, and itchiness.  After reviewing the evidence of 
record, the Board finds that the disability picture presented 
by the veteran's prostatitis most nearly approximates the 
criteria for a 10 percent rating and an increased schedular 
rating is not warranted.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§§ 4.115a, 4.115b (1999) (Schedule), the RO ascertained the 
severity of the veteran's prostatitis by application of the 
criteria set forth in Diagnostic Code 7527, which requires 
application of the criteria for a voiding dysfunction or a 
urinary tract infection.  Under the provision for a voiding 
dysfunction, a 20 percent rating is warranted for an 
impairment which requires wearing absorbent materials which 
must be changed less than two times per day; a 40 percent 
rating requires the wearing of absorbent materials which must 
be changed two to four times a day; and a 60 percent rating 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day.  
Under the terms for evaluating a urinary tract infection, a 
10 percent rating is warranted for an impairment requiring 
long-term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management; a 30 percent rating 
requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or continuous intensive management.

There is no indication in the record that the veteran 
requires the wearing of an absorbent material, and in fact, 
at his September 1997 hearing before the RO he testified that 
he did not wear an absorbent device.  This leaves application 
of the criteria for a urinary tract infection.  The medical 
evidence of record shows that the veteran has never been 
hospitalized for his disorder, and that he is treated 
intermittently on an outpatient basis for complaints related 
to his prostatitis.  Although he is on regular medication for 
recurrent infections, these infections do not require 
drainage or frequent hospitalization, nor is he subject to 
intensive management of his condition.  The VA examination 
reports and outpatient treatment records show that he is 
treated sporadically for complaints related to his 
prostatitis, and as mentioned, has never been hospitalized in 
connection with this disorder.  Consequently, the medical 
evidence of record does not satisfy the criteria for a rating 
greater than 10 percent under the criteria for a voiding 
dysfunction or a urinary tract infection.  Accordingly, the 
veteran's claim of entitlement to a rating greater than 10 
percent for prostatitis is denied.

Based on medical evidence of the veteran's urinary frequency, 
his accredited representative has argued that an increased 
evaluation is appropriate under the provisions governing this 
disability.  However, the Board notes that the regulations 
clearly delineate the provisions applicable to evaluating 
prostatitis as those governing voiding dysfunction and 
urinary tract infections, and not urinary frequency or 
obstructed voiding.  This being the case, the Board is not at 
liberty to go beyond the requirements of the regulations to 
apply a provision that was not designated as applicable.  
Moreover, urinary frequency is generally a dysfunction 
related to a kidney disorder and not a prostate disorder.  

Preliminary review of the record reveals that the RO has 
expressly considered and declined referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

ORDER

Entitlement to a rating greater than 10 percent for 
prostatitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

